I1
I
l
J
 ~
                                                                                    FILED IN
                                                                             6th COURT OF APPEALS
     STATE OF TEXAS                                                            TEXARKANA, TEXAS
                                                                             9/3/2015 9:16:00 AM
                                                                                 DEBBIE AUTREY
                                                                                     Clerk
     vs.
                                                   §
                                                                                       I
     EVANDERJACKSON                                §     HUNT COUNTY, TEXAS
                                                                          I




                                       NOTICE OF APPEAL

     TO THE HONORABLE JUDGE OF SAID COURT:

           Now comes EVANDER JACKSON, Defendant in the above styled and Jumbered cause.

     and gives this written notice of appeal to the Court of Appeals of the State }r!Texas from      th~
     judgment of conviction and sentence herein rendered against EVANDER JACKSON.
                                                                                  I    I
                                                Respectfully submitted,
                                                           '
                                                   sic Edwards 24000
                                                 .a ox 9318
                                                  reenville, Texas 75404
                                                Tel: (903) 513·051 0
                                                Fax: (903) 200·1359
                                                E·Mail: jessicaedwardslaw@gmail.com
                                                                                  I
                                   CERTIFICATE OF SERVICE
                                                                                  I
                                                                                       I


            This is to certify that on August 14, 2015, a true and correct copy       o~   the above and

     foregoing document was served on the Hunt County District Attorney's Office b§ hand delivery.
                                                           '                           i




                                                                                  I    i
                                                                                                                 Al)'-~~~l.
                                                                                                                 4~                   ()
                                                CASE No. 80536                       COUNT 1           ~            3'
1                                                 INCIDENT   No.rrRN: 9128412788 AOOl                      ~~~ ~~~                         4,:
    THE STATE OF TEXAS                                                   §
                                                                         §
                                                                                     IN THE DISTRICT COURT
                                                                                                                   ~~
                                                                                                                               e-      JjJ
                                                                                                                                       I~
    v.                                                                   §                                               ~~
j   EVENDER GENE JACKSON, JR.
                                                                         §
                                                                         §
                                                                                     OF HUNT COUNTY, TEXAS                 lJ ~' •.

                                                                         §
    STATE ID No.: TX 07344253                                            §           196™ JUDICIAL DISTRICT

                    TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

         I. J.   AND~)Y    BENCH ,Judge of the trial court certify this criminal case: •
                   l!::r is not a   plea bargain case, and the defendant has the right of appeal; or



l                  0

                   0
                       is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                        not withdrawn or waived and the defendant has the right of appeal; or
                       is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the
                        right to appeal; or

I                  0
                   0
                       is a plea bargain case, and the defendant has
                       the defendant has wai\•ed the right of appe
                   Signed on 08·12·2015.



                                                                     196 TH JUDICIAL DISTRICT COURT
                  I have received a copy of this certification. I have also been informed of my rights concerning any
         appeal of this criminal case, including any right to file a prose petition for discretionary review pursuant to
         Rule 68 oftbe Texas Rules of Appellate Procedure. l have been admonished that my attorney must mail a copy
         of the court of appeals' judgment and opinion to my last known address and I have only thirty (30) days in
         which to file a prose petition for discretionary review in the court of appeals. TEX. R. APP. PRO. R. 68.2. I
         acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate
         attorney, by written communication, of any change in the address at which I am currently living or any change
         in my prison unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate
         attorney of any change in my address, I may lose the opportunity to file a pro se petition for discretionary
         review.


          i.t~~~

                                                                        Address: 11011\-IAIN
                                                                                  COMM~RCE,     TX 75428
                                                                        Telephone Number: 903-886-2066
                                                                        Fax Number: 903-439-1993




         30536